Election/Restriction
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to a nanowire transistor.
Group II, claim(s) 12-20, drawn to a manufacture method of a nanowire transistor.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
Species I directed to a nanowire transistor having source/drain electrodes that are overlapped with the gate oxide and gate electrode and a semiconductor layer covering the entirety of the nanowire overlapping S/D/G (FIGs. 1A-1B)
Species II directed to a nanowire transistor having source/drain electrodes that are spaced apart from the gate oxide and gate electrode and a semiconductor layer covering the entirety of the nanowire in the space between the S/D including a portion overlapping the gap between S/D and G (FIGs. 2A-2B)
Species III directed to a nanowire transistor having source/drain electrodes that are spaced apart from the gate oxide and gate electrode and a semiconductor layer covering the a 
Species IV directed to a nanowire transistor having source/drain electrodes that are spacer apart from the gate oxide and gate electrode and a semiconductor layer covering the entirety of the nanowire in the space between the S and D and include a portion overlapping with the S/D (FIGs. 2E-2F)
Species V directed to a nanowire transistor having source/drain electrodes that are spaced apart from the gate oxide and gate electrode and a semiconductor layer overlap with only the gate oxide and gate and exposes the nanowire between the S/D and G (FIGs. 2G-2H)
Species VI directed to a nanowire transistor having source/drain electrodes that are spaced apart from the gate oxide and gate electrode and a semiconductor layer covering the entirety of the nanowire overlapping S/D/G, wherein the source/drain electrode extends through a via hole in the semiconductor layer (FIGs. 4A-4B)
Species VII directed to a nanowire transistor having source/drain electrodes that are spaced apart from the gate oxide and gate electrode and a semiconductor layer covering the entirety of the nanowire overlapping S/D/G, wherein the source/drain electrode extends through the semiconductor layer in an annular groove around the nanowire (FIGs. 5A-5B)

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the at least claim 1 is generic
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Each of Groups I and II, and Species I-VII lack unity of invention because even though the inventions of these groups require the technical feature of a nanowire transistor as recited in claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Oh US 2018/0061996 A1 (cited in IDS filed on 6/9/2021).  
Oh teaches a nanowire transistor (FIG. 9), comprising: a semiconductor wire 110 comprising a first semiconductor material and comprising a source region S, a drain region D, and a channel region 115, wherein along an axial direction of the semiconductor wire, the channel region 115 is between the source region S and the drain region D; a semiconductor layer 130 comprising a second semiconductor material and covering the channel region 115 of the semiconductor wire; and a source electrode 165 and a drain electrode 165a, wherein the source electrode 165 is in the source region of the semiconductor wire and is in direct contact with the source region S of the semiconductor wire, and the drain electrode 165a is in the drain region D of the semiconductor wire and is in direct contact with the drain region D of the semiconductor wire.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815